Title: To Thomas Jefferson from Joseph Fenwick, 2 August 1790
From: Fenwick, Joseph
To: Jefferson, Thomas


 Portland, [Maine], 2 Aug. 1790. Arrived yesterday and will embark in two or three weeks on vessel now loading for Bordeaux. The law, when adopted, “respecting the particular duty and purquisates of Consuls, and the general instructions” from the Secretary’s office may be sent by way of “George Town on Potomack” if no opportunity offers from New York.—“When in Boston I was credibly informed that the American company establishd in France under … a Mr.——Roach [William Rotch] at Dunkirk for the purpose of carrying on the Whale Fishery and instructing the French in that branch was endeavoring to obtain an interdiction of the american oil into France and from Roach’s advice to his friends he was sanguine in his expectation of succeeding. Now from the manner in which that Company carry’s on the business, it is obvious (at least to me) that the expected advantages cannot result from it to the french nation. If they go on to give that company the exclusive right of supplying oil, it will tend to enhanse the price not only to the loss of the nation, but to the great injury of the commerce of these States. All the Company vessels in the business are built, fitted, and manned from America except 3 or 4 supernumery french Men or Boys on board of each and they very frequently return here before they land the oil in France. The profits of the business will centre in this Country as all the friends and connexions of the Company live here and they themselves mean no doubt ultimately to return. In this point of view it will prove injurious to this Country only as a monopoly.—These are the  thoughts that have occured to me on that business which I take the liberty to submit to your Excellency and ask if you do not think it advisable some endeavors should be made to counteract the design of that Company … [In postscript:] While I was in New Port R. Island early in July there arrived there a Brigg from whaleing. She had fitted out as the Capt. told me from Nantuckett had made successfull cruise and was then on her way to France where she expected to receve the bounty given by the Government to Mr. Roach’s company being one of their vessels. At R. Island she entered and paid Tonnage as an American.”
